Case 1:17-cv-04869-FB-LB Document 130-1 Filed 09/24/19 Page 1 of 3 PageID #: 7544

                                        Defendants' Exhibit List


Ex. No.        Bates No.                                    Description
                                        Equal Employment Opportunity
D- 30     FDCOOOOO132-33                Policy
                                        US Americans with Disabilities
D- 31     FDCOOOOO119-21                Act Policy
D- 32     FDCOOOOO 122-24               US Family Medical Leave Policy
D- 33     FDCOOOOO 125-31               US Leave of Absence Policy
                                        First Data Policy on Restructuring
D- 36     FDC00050184-91      5/19/16   Accounting
          SBBOO1345-55
D- 40     (First Page Only)   2012      Form 1040 for 2012
          SBBOO 1356-63
D- 41     (First Page Only)   2013      Form 1040 for 2013
          SBBOO 1585-1621
D- 43     (First Page Only)   2017      Form 1040 for 2017
                                        Form 1099-MISC from FD to
D- 44     FDC00052578         2014      Barger Group
D- 60     FDC00053015-25      4/4/14    Independent Contractor Agreement
                                        Executed Independent Contractor
D- 61     FDC00053142-48                Agreement
          FDC00052579,
          52610-13, 52632,
          52614, 52594,                 Barger Group Invoices to FD for
D- 62     52580               2/26/14   consulting
          GrantBarger0162-              Purchase Order from FD to Barger
D- 63     63                  4/24/14   Group
                                                                             Short,     Short,
D- 66     FDC00051365         9/2/14    FW:Thanks                            Kathleen   David
                                        RE:SVP Sales Transformation          Barger,
D- 70     FDC00044830-31      3/19/15   Search                               Steve      Hoefer, Kim
                                        GBS Talent Review slides & SVP       Whalen,    Johnson,
D- 71     FDC00044912         11/23/15 Profiles - Hack                       Karen      Rhonda
                                        re:jeff7dan discussion,jeffs reqs & Whalen,     Johnson,
D- 73     FDC00044940         1/26/16   lab org structure                    Karen      Rhonda
          FDC00053177,                                                       Johnson,   Whalen,
D- 74     53149-50            1/28/16   Repricing Page                       Rhonda     Karen
                                                                             Whalen,    Johnson,
D- 77     FDC00044411         7/8/16   Org Strategy - Pam & Steve Barger Karen          Rhonda
D- 85     FDC00051319         8/10/16 FW:followup and emory              Patel, Gita    Patel, Gita
                                                                         Marino,        Bisignano,
D- 89     FDC00044171         8/26/16 RE: Steve B.                       Anthony        Frank
                                                                         Johnson,       Barger,
D- 104 FDC00007390-91         10/12/16 RE: MJJ - MSS Entry Completed Rhonda             Steve
Case 1:17-cv-04869-FB-LB Document 130-1 Filed 09/24/19 Page 2 of 3 PageID #: 7545

                                   Defendants' Exhibit List


                                                                      Barger,
                                                                      Steve;
                                                                      Lessen,
                                                                      Paula;
                                   RE:FOR STEVE:FW:Sales              Stamey,      Johnson,
D- 108 FDC00044785-88   10/18/16 Transformation headcount plan        Justin       Rhonda
                                                                                   Barger,
D- 110 FDC00044750-51   10/24/16   RE: Requisitions                   Stutz, Ed    Steve

                                   RE: Release of HOLD Dates -                     Barger,
D- 111 FDC00007354      11/3/16    December 7 & 8                     big group    Steve
                                                                                   Barger,
D- 113 FDC00049057      11/8/16    Appreciate your thoughts           STG group Steve
D- 115 SBBOO1028-30     11/8/16    Text Messages - SB and Marino
                                                                      Johnson,
D- 117 FDC00043693      11/16/16 RE: Urgent - Barger                  Rhonda       Hack, Jeff
                                                                      Barger,      Marino,
D- 123 FDC00045488-96   11/18/16 Leave of Absence Letter              Steve        Anthony
                                   RE: Accepted: On Behalf of Jeff    Barger,      Johnson,
D- 127 FDC00007363      11/21/16 Hack                                 Steve        Rhonda
                                                                      Charron,
                                                                      Dan; Hack, Marino,
D- 135 FDC00043728      11/22/16 Steve Bargar bonus                   Jeff       Anthony
                                   Certification of Health Care
D- 154 FDC00000365-66   12/14/16 Provider
                                                                      Barger,
D- 157 SBB000085        12/15/16   FMLA Approval Form - 12/15         Steve        FDLOA

       FDC00044994-                Sales Transformation Review Fact
D- 182 5032             1/1/17     Pack for Whalen, Ording, Hadler
                                                                      Barger,
D- 188 FDC00000369      1/5/17     FMLA Approval Form - 1/5           Steve        FDLOA

D- 191 FDC00052308-13   1/5/17     MetLife Database Screenshot
                                   Re: Leave of Absence Pay           Voycheske, Barger,
D- 193 SBB000855-58     1/5/17     Breakdown                          Jennifer     Steve
                                                                      Marino,      Bergquist,
D- 196 FDC00044036      1/5/17     RE: RES: 10% Reduction             Anthony      Janelle
                                                                      Barger,
D- 201 MetLife0021      1/6/17     MetLife STD Claim Approval         Steve        MetLife
                                                                      Bisignano, Marino,
D- 208 FDC00043749-50   1/7/17     RE: Barger Analysis                Frank      Anthony
                                                                                   Charron,
                                                                                   Dan;
                                   Hack List Monday 9:30am -                       Whalen,
D- 214 FDC00043730      1/9/17     Nearly Final                       Hack, Jeff   Karen
Case 1:17-cv-04869-FB-LB Document 130-1 Filed 09/24/19 Page 3 of 3 PageID #: 7546

                                         Defendants' Exhibit List


                                                                              Voycheske, Johnson,
D- 232 FDC00052298            1/17/17    Barger                               Jennifer   Rhonda
                                                                              Johnson,   Benhardt,
D- 235 FDC00051634            1/17/17    RE: Barger - confidential       Rhonda          Kathi
                                         MetLife LTD Check Copies #1 and
D- 249 SBB000978              2/6/17     #2
D- 267 MetLifeO 178-83        2/3/17     MetLife LTD Claim Approval
                                         Pay Stubs Dated: 9/15/2016,
                                         9/30/2016, 10/14/2016,
                                         10/31/2016, 11/15/2016,
         FDC00000056,59,                 11/30/2016, 12/15/2016,
         63,67, 70, 73, 76,              12/15/2016(bonus), 12/30/2016,
D-   268 77, 80, 18, 24, 25              1/31/2017, 2/15/2017, 2/28/2017
         FDC00048216
D- 273   (native)             11/17/16   Spreadsheets (redacted)
                                         Picture of Barger, Marino, and
D- 283                        2016       Plumeri golfing
                                         Rule 1006 ofD-309:
                                         Chronological Summary of Text
                                         Messages Between S. Barger and
                                         J. Plumeri(showing "Last Activity:
                                         Time";"From";"To"; and "Body"
D- 310                                   Columns)
                                         Stipulated Independent Contractor
D- 311                                   Agreement
